Citation Nr: 0948892	
Decision Date: 12/30/09    Archive Date: 01/13/10

DOCKET NO.  06-11 189	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an increased disability rating for bilateral 
hearing loss, currently evaluated as noncompensable.



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Wishard, Associate Counsel


INTRODUCTION

The Veteran had active military service from October 1975 to 
October 1979.

This matter comes before the Board of Veterans' Appeals 
(Board) from a January 2005 rating decision of the Department 
of Veterans Affairs (VA), Regional Office (RO) in 
Philadelphia, Pennsylvania.  


FINDING OF FACT

The Veteran's bilateral hearing loss disability has been 
clinically shown to be manifested by no worse than Level I 
hearing in the right ear and Level I in the left ear.

CONCLUSION OF LAW

The criteria for a compensable evaluation for bilateral 
hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107(b) (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.321, 4.85, Diagnostic Code 6100 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2009).  

Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2008); 38 C.F.R. § 3.159(b) (2008); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  VCAA notice should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction(AOJ) decision on a claim.  Pelegrini 
v. Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

In March 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  The Court in Dingess/Hartman held 
that the VCAA notice requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b) apply to all five elements of a 
"service connection" claim.  As previously defined by the 
courts, those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, VA is required to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and/or an effective date will 
be assigned if service connection is awarded.  Because the 
Court's decision is premised on the five elements of a 
service connection claim, it is the consensus opinion within 
the VA that the analysis employed can be analogously applied 
to any matter that involves any one of the five elements of a 
"service connection " claim, to include an increased rating 
claim.  

In VA correspondence to the Veteran dated in September 2004, 
the Veteran was informed of what evidence was required to 
substantiate the claim and of his and VA's respective duties 
for obtaining evidence.  The Board observes the Court's 
holding in Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), 
which focuses on VCAA notice requirements in an increased 
rating case.  However, this case was recently overturned in 
part by the Federal Circuit.  See Vazquez-Flores v. Shinseki, 
No. 08-7150 (Fed. Cir. Sep. 4, 2009).  Hence, it need not be 
further discussed in this decision.  The notice provided was 
deficient in that it did not inform the Veteran of the 
criteria necessary for an effective date and disability 
rating.  This information was provided to the Veteran in VA 
correspondence dated in March 2006.  Any defect in this 
regard is not prejudicial to the Veteran because a February 
2006 SOC set forth the relevant diagnostic codes for the 
disability at issue and provided all possible ratings under 
the applicable diagnostic code.

In Pelegrini, supra, the Court held that compliance with 
38 U.S.C.A. § 5103 required that VCAA notice be provided 
prior to an initial unfavorable AOJ decision.  Because VCAA 
notice in this case was not completed prior to the initial 
AOJ adjudication denying the claim, the timing of the notice 
does not comply with the express requirements of the law as 
found by the Court in Pelegrini.  Here, the Board finds that 
any defect with respect to the timing of the VCAA notice was 
not prejudicial to the Veteran.  Although complete notice was 
provided to the appellant after the initial adjudication, the 
Veteran was provided with one year to submit any additional 
evidence in support of his claim.  The Veteran has been 
provided with every opportunity to submit evidence and 
argument in support of his claim, and to respond to VA 
notices.  In addition, due to the Board's finding that the 
preponderance of the evidence is against a finding of an 
increased rating, no effective date will be assigned.  
Therefore, the Veteran cannot have been prejudiced by a lack 
of such notice.   See Shinseki v. Sanders/Simmons, No. 07-
1209 (U.S. Sup. Ct. April 21, 2009); 556 U.S. ____ (2009); 
Fenstermacher v. Phila. Nat'L Bank, 493 F.2d 333, 337 (3d 
Cir. 1974) ("[N]o error can be predicated on insufficiency 
of notice since its purpose had been served.").  In order 
for the court to be persuaded that no prejudice resulted from 
a notice error, "the record must demonstrate that, despite 
the error, the adjudication was nevertheless essentially 
fair."  Dunlap v. Nicholson, 21 Vet. App. 112, 118 (2007).

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996).  The Board 
finds the VCAA notice requirements have been met in this 
case.



Duty to assist

With regard to the duty to assist, the claims file contains 
the Veteran's service treatment records, and VA examination 
and treatment records.  Additionally, the claims file 
contains the statements of the Veteran in support of his 
claim.  The Board has carefully reviewed the statements and 
concludes that there has been no identification of further 
available evidence not already of record for which VA has a 
duty to obtain.  The Veteran indicated that he had surgery on 
his right ear and that he has been treated at various VA 
facilities for other problems.  The Board finds that VA does 
not have a duty to obtain these records as there is nothing 
to indicate that they contain evidence as to current hearing 
acuity.  In this regard, the Board notes that disability 
ratings for hearing loss are derived by a mechanical 
application of the rating schedule to the numeric 
designations assigned after audiometric evaluations are 
performed.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 
(1992).  The Board has also perused the medical records for 
references to additional treatment reports not of record, but 
has found nothing to suggest that there is any outstanding 
evidence with respect to the Veteran's claim.  A December 
2004 VA examination record reflects that the Veteran was 
urged to have his right ear treated due to drainage.  The 
examiner indicated that, if treated, his right ear might have 
a change in hearing threshold level.  However, there is 
nothing to indicate that this treatment, if performed, would 
cause a worsening of hearing acuity, rather than an expected 
improvement.

A VA examination with respect to issue on appeal was obtained 
in December 2004.  38 C.F.R. § 3.159(c) (4).  To that end, 
when VA undertakes to provide a VA examination or obtain a VA 
opinion, it must ensure that the examination or opinion is 
adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  
The Board finds that the December 2004 VA examination is 
adequate, as it includes a full audiometric examination of 
the Veteran.  The report of the examination contains findings 
necessary to evaluate the disability under the applicable 
diagnostic code rating criteria.  

Accordingly, the Board finds that VA's duty to assist with 
respect to obtaining a VA examination or opinion with respect 
to the issue on appeal has been met.  38 C.F.R. § 3.159(c) 
(4).  

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the Veteran in developing the facts 
pertinent to his claim.  Essentially, all available evidence 
that could substantiate the claim has been obtained.

Legal criteria 

Disability evaluations are determined by comparing a 
Veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. Part 4 (2009).  When a question arises 
as to which of two ratings applies under a particular 
diagnostic code, the higher evaluation is assigned if the 
disability more closely approximates the criteria for the 
higher rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the Veteran.  Id. § 4.3. 

Further, a disability rating may require re-evaluation in 
accordance with changes in a Veteran's condition.  It is thus 
essential in determining the level of current impairment that 
the disability is considered in the context of the entire 
recorded history.  Id. § 4.1.  Nevertheless, the present 
level of disability is of primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  The Board notes that 
staged ratings are appropriate for an increased-rating claim 
when the factual findings show distinct time periods where 
the service-connected disability exhibits symptoms that would 
warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 
505 (2007).



Rating hearing loss 

As noted above, in evaluating service-connected hearing loss, 
disability ratings are derived by a mechanical application of 
the rating schedule to the numeric designations assigned 
after audiometric evaluations are performed.  See Lendenmann, 
supra.  Hearing loss disability evaluations range from 
noncompensable to 100 percent based on organic impairment of 
hearing acuity, as measured by controlled speech 
discrimination tests in conjunction with the average hearing 
threshold, as measured by pure tone audiometric tests in the 
frequencies 1,000, 2,000, 3,000 and 4,000 cycles per second.  

The rating schedule establishes 11 auditory acuity levels 
designated from Level I for essentially normal hearing 
acuity, through Level XI for profound deafness.  VA 
audiometric examinations are conducted using a controlled 
speech discrimination test together with the results of a 
pure tone audiometry test.  The horizontal lines in Table VI 
(in 38 C.F.R. § 4.85) represent nine categories of the 
percentage of discrimination based on the controlled speech 
discrimination test.  The vertical columns in Table VI 
represent nine categories of decibel loss based on the pure 
tone audiometry test.  The numeric designation of impaired 
hearing (Levels I through XI) is determined for each ear by 
intersecting the horizontal row appropriate for the 
percentage of discrimination and the vertical column 
appropriate to the pure tone decibel loss.

The percentage evaluation is found from Table VII (in 
38 C.F.R. § 4.85) by intersecting the horizontal row 
appropriate for the numeric designation for the ear having 
the better hearing acuity and the appropriate vertical column 
to the numeric designation level for the ear having the 
poorer hearing acuity.  See 38 C.F.R. § 4.85(e) (2009).  

The provisions of 38 C.F.R. § 4.86(a) provide that when the 
pure tone threshold at each of the four specified frequencies 
(1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, 
the rating specialist will determine the Roman numeral 
designation for hearing impairment from either Table VI or 
Table VIA, whichever results in the higher numeral.  Each ear 
will be evaluated separately.  The provisions of 38 C.F.R. 
§ 4.86(b) provide that when the pure tone threshold is 
30 decibels or less at 1,000 hertz, and 70 decibels or more 
at 2,000 hertz, the rating specialist will determine the 
Roman numeral designation for hearing impairment from either 
Table VI or Table VIA, whichever result provides the higher 
numeral.  That numeral will then be elevated to the next 
higher Roman numeral.  Each ear will be evaluated separately. 

Analysis

The Board has reviewed all of the evidence in the Veteran's 
claims file, with an emphasis on the medical evidence for the 
rating period on appeal.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence of record.  Indeed, the Federal Circuit 
has held that the Board must review the entire record, but 
does not have to discuss each piece of evidence.  Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, 
the Board will summarize the relevant evidence where 
appropriate, and the Board's analysis below will focus 
specifically on what the evidence shows, or fails to show, as 
to the claim.

In a statement received in July 2004, the Veteran asserted 
that an increased evaluation was warranted for his service-
connected right ear hearing loss.  The Board notes that at 
the time of his claim, the Veteran was only service-connected 
for his right ear hearing loss.  In an SOC dated in February 
2006, the RO granted service connection for left ear hearing 
loss disability, with an effective date of July 2004, the 
date it received a claim for an increased rating for right 
ear hearing loss.  Thereafter, the RO considered the 
Veteran's claim as a claim for an increased evaluation for 
bilateral hearing loss disability.  

Throughout the rating period on appeal, the Veteran is 
assigned a non-compensable evaluation for his service-
connected hearing loss disability pursuant to Diagnostic Code 
6100.  

The pertinent competent clinical evidence of record consists 
of a December 2004 VA audiology evaluation report.  The 
report revealed the relevant pure tone thresholds, in 
decibels, were as follows:  




HERTZ




1000
2000
3000
4000
RIGHT

55
45
55
65
LEFT

40
15
25
20

On the basis of the numbers shown above, the Veteran's pure 
tone threshold average for the right ear was recorded as 55 
decibels.  His pure tone threshold average for the left ear 
was recorded as 25 decibels.  His speech recognition ability 
was 96 percent for the right ear and 92 percent for the left 
ear using the Maryland CNC speech recognition test.  The 
examiner noted that the acoustic immittance test was 
administered and it revealed no peak in either ear, which 
indicated a conductive component to the hearing loss in both 
ears.  The Veteran reported that he had chronic drainage from 
the right ear.  The examiner advised the Veteran to have his 
ear treated that same day at the urgent care clinic, and 
noted that treatment might cause a change in the hearing 
threshold.  However, there is no indication of record that 
such treatment would be expected to worsen the condition of 
the Veteran's ear.

Applying the above audiological findings to the rating 
criteria for rating hearing impairment, the Board concludes 
that there is no basis for a rating assignment in excess of 
the currently assigned noncompensable evaluation at this 
time.  The Board notes that it has considered the provisions 
of 38 C.F.R. § 4.86, but these provisions do not apply here.

Applying 38 C.F.R. § 4.85, Table VI to the December 2004 VA 
audiological examination, the Veteran's right ear hearing 
loss is a Level I impairment based on a pure tone threshold 
average of 55 decibels and a 96 percent speech recognition 
score.  The Veteran's left ear hearing loss is a Level I 
impairment based on a pure tone threshold average of 25 
decibels and a 92 percent speech recognition score.  As both 
ears are Level I impairments, either ear may be considered 
the poorer ear or the better ear.

Applying the criteria from Table VI to Table VII, based on 
the results of the December 2004 VA audiological examination 
findings, a noncompensable evaluation is derived from Table 
VII of 38 C.F.R. § 4.85 by intersecting row with column II.  
.

The Board acknowledges the Veteran's statements of record 
that his bilateral hearing loss is worse than a 
noncompensable disability rating, and that he is entitled to 
a compensable rating for such hearing loss.  However, in 
determining the actual degree of disability, an objective 
examination is more probative of the degree of the Veteran's 
impairment.  Furthermore, the opinions and observations of 
the Veteran alone cannot meet the burden imposed by the 
rating criteria under 38 C.F.R. § 4.85, Diagnostic Code 6100 
with respect to determining the severity of his service-
connected bilateral hearing loss disability.  See Moray v. 
Brown, 2 Vet. App. 211, 214 (1993); see also Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992); 38 C.F.R. § 3.159(a)(1) 
and (2) (2009).

In conclusion, the noncompensable evaluation currently 
assigned for the Veteran's bilateral hearing loss reflects 
his disability picture and a higher rating is not 
appropriate.  As the preponderance of the evidence is against 
the claim, the benefit of the doubt rule is not applicable.  
See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 
49, 54-56 (1990).

Extraschedular consideration

In Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007), the 
Court held that, relevant to VA audiological examinations, in 
addition to dictating objective test results, a VA 
audiologist must fully describe the functional effects caused 
by a hearing disability in his or her final report.  This was 
not done in the December 2004 VA examination.  The Board 
finds that this deficiency is not prejudicial to the Veteran 
because the claims file contains sufficient evidence as to 
the effects of the Veteran's hearing loss disability.  In his 
substantive appeal, dated in March 2006, the Veteran stated 
that his hearing loss has affected his romantic and platonic 
relationships.  He also noted that he cannot hear whispering 
and that people have to get on the side of his better ear for 
them to be heard.  Based on the foregoing, the Board finds 
that the evidence of record is sufficient to rate the 
disability, including for the Board to consider whether 
referral for an extra-scheduler rating is warranted under 
38 C.F.R. § 3.321(b).

The Board finds that the evidence does not reflect that the 
disability at issue caused marked interference with 
employment (i.e., beyond that already contemplated in the 
assigned evaluation), or necessitated any frequent periods of 
hospitalization, such that application of the regular 
schedular standards is rendered impracticable.  Hence, 
referral for assignment of an extra-schedular evaluation 
under 38 C.F.R. § 3.321 (2006) is not warranted.  See Floyd 
v. Brown, 9 Vet. App. 88, 95 (1996); Bagwell v. Brown, 9 Vet. 
App. 337 (1996).


ORDER

Entitlement to a compensable evaluation for bilateral hearing 
loss is denied.





____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


